DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/8/2022 has been entered.
 This office action addresses pending claims 4-5, 9-11, 13-14, 16-17, 21, and 26. Claims 16 and 21 were amended, and claim 25 was cancelled in the response filed 5/16/2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stinzendoerfer et al. (US 2014/0013941) in view of McClellan (US 2009/0126326), Wood (US 2007/0182062), Sassa et al. (US 5,792,229), and Unger et al. (US 2016/0067648).
Regarding claim 16, Stinzendoerfer discloses an air filter for filtering air in a vehicle or work machine ([0008]). The air filter system 70 (filter element) comprising a housing 50 with a first housing half 51 and a second housing half 52 ([0080], Fig 6). The filter element 1 (filter body) is disposed in the housing 50 ([0008], Fig 6). An inflow-sided prefilter layer 10 of the filter element 1 comprises a zigzag-folded cellulose filter medium 11 (particle filter of a folded filter medium having a comb-like cross section with comb peaks and comb valleys) and is arranged at an inflow face of the filter element ([0081], Fig 6). An adsorption filter layer 20 is disposed downstream of the prefilter layer 10 and comprises multi-layer structures of superimposed layers of fixed bulks of activated carbon particles on carrier layers, and can have several different configurations ([0080], Figs 1-6). 
In one embodiment, the structure is arranged such that two layers 100 are arranged one above the other in such a way that the bulk layers 102 (adsorption agent layer) are superimposed which is limited on both sides of the carrier layers (carrier layer) (thus: carrier layer 101 [first carrier layer], bulk layer 102 [first adsorption layer], bulk layer 102 [second adsorption layer], carrier layer 101 [second carrier layer]) (the structure of claim 16 wherein the first adsorption layer of the first media layer is arranged on and contacting directly against the second adsorption layer of the second media layer) ([0076], Fig 2). The layers are connected with adhesive threads (thus adhesively fixed) ([0079]). The carrier stratum 101/103 are an expanded synthetic grid or a layer of a flat material, a fleece of spunbond or meltblown polyester fibers ([0024]); thus a nonwoven media.
A lateral strip 40 circumferentially seals the prefilter layer 10 and the adsorption filter layer 20 ([0083], Fig 6) (plastic frame arranged on and enclosing about circumferential outer end edges of the particle filter, the first media layer and the second media layer, the plastic frame extending from the inflow face of the particle filter at least to an outflow face of the second media layer). The lateral strip is made out of polyester, and thus a plastic.
Stinzendoerfer further teaches circumferential sealing 41 around the filter element 1 and the lateral strip 40 ([0080], Fig 6). Because the circumferential sealing 41 goes all the way around the lateral strip 40 and attaches the filter element 1 to the housing 50 which makes and surrounds the interior, an outer surface of the plastic frame is arranged in the open interior of the housing and connected to the circumferential wall of the housing.
While Stinzendoerfer discloses a lateral strip [plastic frame], Stinzendoerfer does not explicitly disclose wherein the plastic frame is a one-piece component having a plurality of plastic webs, each plastic web arranged in a respective comb valley of the particle filter and extending across the inflow face of the particle filter and embedded at opposing ends of the plastic webs directly into opposing inner surfaces of the plastic frame.
McClellan discloses an air filter 1 for filtering particulate matter from an air flow (abstract). The filter comprises an air filter media 3 having a top surface 7, a bottom surface 9, and a perimeter 11 (abstract). The filter media is pleated having peaks and valleys ([0023]-[0024]) and is surrounded by a frame 25 ([0025]). The air filter may include one or more reinforcing ribs 13 formed integrally with the frame 5 to provide stability to the air filter ([0025]). In an alternative embodiment, the reinforcing rib may be omitted as components of the upper and lower molds in the injection molding process, and may instead be made from cardboard, plastic, or other suitable material and positioned across the media prior to closing the molds ([0010], [0028]). The ends of the reinforcing ribs are sealed into the frame during the molding process ([0010], [0028]). As seen in Figures 1a and 4-5, the reinforcing ribs are arranged in a valley of the pleats and extend across the inflow face of the filter. That is, McClellan teaches plastic reinforcing ribs (plurality of plastic webs) that are arranged in the valleys of the filter, extend across the inflow face of the filter, and are embedded at opposing ends during into opposing inner surfaces of the frame. Further, because McClellan teaches using an injection molding process to create the frame and integrate the ribs ([0008]-[0010]), McClellan teaches the frame as a one-piece component having the reinforcing ribs (plastic webs) and embedded into the inner surfaces of the frame.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the reinforcing ribs in the valleys of the pleated filter and integrated by molding with the frame as taught by McClellan with the zigzag-folded filter medium of Stinzendoerfer for the purpose of providing stability to the air filter. In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add multiple reinforcing ribs (a plurality) for the purpose of further increasing stability.
While Stinzendoerfer discloses a lateral strip [plastic frame] which seals the prefilter layer 10 and the adsorption filter layer 20 ([0083], Fig 6), and therefore embeds the layers [particle filter, first media layer, second media layer] into an inner surface of the plastic frame, modified Stinzendoerfer does not explicitly disclose where the layers are embedded into plastic material of the plastic frame at an inner surface of the plastic frame.
Wood discloses a filter unit comprising a filter element and an encircling peripheral encasement frame to which the filter element is sealed (abstract). The frame is moulded in situ by solidification of a liquid, solidifiable moulding composition provided around the periphery of the filter element (abstract). As seen in Figure 3, the filter element 1 is placed inside a mould 14 having a cavity 15 which is filled with a hardenable liquid composition 16 ([0036]). The liquid composition ingresses into the peripheral edge of the element 10 ([0036], Fig 3), and therefore the filter elements are considered embedded into the plastic material. Wood teaches the filter unit made this way has a number of advantages can include additional layers (“more than one plane”) ([0022]-[0027]), teaches that the two or more items may be encapsulated at the same time ([0027]), and teaches of enhancing the seal ([0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the frame made by moulding in situ on the filter element of Wood as the lateral strip seal of Stinzendoerfer (thereby having the end edges embedded in plastic material) for the purpose of encapsulating the ends of the multiple prefilter and adsorption filter layers at the same time while enhancing the seal due to the ingress of material (Wood at [0037]).
While Stinzendoerfer discloses the circumferential sealing 41 goes all the way around the lateral strip 40 and attaches the filter element 1 to the housing 50 which makes and surrounds the interior, and therefore meets the limitation of an outer surface of the plastic frame is arranged in the open interior of the housing and connected to the circumferential wall of the housing, modified Stinzendoerfer does not explicitly disclose wherein the outer surface of the plastic frame connected directly onto the circumferential wall of the housing.
Sassa discloses a filter 200 with a seal material 206 installed around a whole circumference of said filter (C5/L30-32). As seen in Figure 6, the outer surface of the filter 200 with seal member 206 is directly connected to engagement portion 2941 in a case 294 (Fig 6, C6/L11-17). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the direct connection of the outer surface of the seal member of the filter to an engagement portion in a case of Sassa with the lateral strip/frame of Stinzendoerfer modified by Wood (by having the filter touch the side walls of the housing 50) for the purpose of increasing sealability and vibration resistance (Sassa at C6/50-55). 
With regards to the limitation that the filter element is a “fuel cell filter element configured as a cathode air filter for a fuel cell system”, these limitations are interpreted as intended use of the filter element. Therefore, as long as the air filter of Stinzendoerfer is capable of being used as an air filter for a fuel cell, the air filter of Stinzendoerfer meets the structural limitations of the claim. The structural limitations of the claim appear to be filter elements and its components (housing, filter body, particle filter, media layers, plastic frame); therefore, because modified Stinzendoerfer teaches or renders obvious these limitations, the combination meets all the structural limitations of the claim, and thus is capable of being used as an air filter for a fuel cell.
However, even assuming, arguendo, that Stinzendoerfer is not taken as meeting the limitations of a fuel cell filter element, consider the following: Stinzendoerfer teaches that filter removes floating particles, dusts, aerosols, and vapors from the air stream for air supplied to a driver’s cab ([0002], [0005]-[0008]). Unger (also includes Stinzendoerfer as an inventor) discloses an interior air filter 10 for a driver’s cabin (abstract), but teaches the use of the filter element for the filtration of supply air to various processes such as, for example, supply air to fuel cells, in stationary or mobile applications such as motor vehicles or aircraft, is also conceivable ([0077]).
Because Unger teaches that air filters for filtering air supplied to a driver’s cab and also be used to filter air for supplying air to fuel cells [the cathode uses air], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the air filter of Stinzendoerfer to supply air to a cathode of a fuel cell system.

Claims 4-5, 9-11, 13-14, 17, 21, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stinzendoerfer et al. (US 2014/0013941) in view of McClellan (US 2009/0126326), Wood (US 2007/0182062), Sassa et al. (US 5,792,229), Kaffenberger (WO 2007/039037), and Unger et al. (US 2016/0067648).
Regarding claims 21 and 17, Stinzendoerfer discloses an air filter for filtering air in a vehicle or work machine ([0008]). The air filter system 70 (filter element) comprising a housing 50 with a first housing half 51 and a second housing half 52 ([0080], Fig 6). The filter element 1 (filter body) is disposed in the housing 50 ([0008], Fig 6). An inflow-sided prefilter layer 10 of the filter element 1 comprises a zigzag-folded cellulose filter medium 11 (particle filter of a folded filter medium having a comb-like cross section with comb peaks and comb valleys) and is arranged at an inflow face of the filter element ([0081], Fig 6). An adsorption filter layer 20 is disposed downstream of the prefilter layer 10 and comprises multi-layer structures of superimposed layers of fixed bulks of activated carbon particles on carrier layers, and can have several different configurations ([0080], Figs 1-6). 
In one embodiment, the structure has a semi-finished product 110 with a bulk layer 102 of active carbon applied to a carrier stratum 101 and covered by a cover stratum 103 ([0078], Fig 4). Two superimposed semi-finished products 110 can be stacked on each other ([0078], Fig 5) (thus: carrier layer [first carrier layer], adsorption layer [first adsorption layer], carrier layer [second carrier layer], carrier layer [third carrier layer], adsorption layer [second adsorption layer], carrier layer [fourth carrier layer]) (the structure of claim 21 wherein the inflow face of the third carrier layer of the second media layer [carrier/adsorption/carrier] is arranged on and contacting directly against the outflow face of the second carrier layer of the first media layer [carrier/adsorption/carrier]). Additionally, Stinzendoerfer teaches the layers are fixed to each other by means of a fine adhesive application ([0024]) (thus adhesively fixed). The carrier stratum 101/103 are an expanded synthetic grid or a layer of a flat material, a fleece of spunbond or meltblown polyester fibers ([0024]); thus a nonwoven media.
A lateral strip 40 circumferentially seals the prefilter layer 10 and the adsorption filter layer 20 ([0083], Fig 6) (plastic frame arranged on and enclosing about circumferential outer end edges of the particle filter, the first media layer and the second media layer, the plastic frame extending from the inflow face of the particle filter at least to an outflow face of the second media layer). The lateral strip is made out of polyester, and thus a plastic. The outer surface of the lateral strip 40 [plastic frame] is arranged in the open interior of the housing and connected to the circumferential wall of the housing (see Fig 6).
Stinzendoerfer further teaches circumferential sealing 41 around the filter element 1 and the lateral strip 40 ([0080], Fig 6). Because the circumferential sealing 41 goes all the way around the lateral strip 40 and attaches the filter element 1 to the housing 50 which makes and surrounds the interior, an outer surface of the plastic frame is a connecting surface connecting the plastic frame onto the circumferential wall of the housing, mounting the filter body in the open interior of the housing.
While Stinzendoerfer discloses a lateral strip [plastic frame], Stinzendoerfer does not explicitly disclose wherein the plastic frame is a one-piece component having a plurality of plastic webs, each plastic web arranged in a respective comb valley of the particle filter and extending across the inflow face of the particle filter and embedded at opposing ends of the plastic webs directly into opposing inner surfaces of the plastic frame.
McClellan discloses an air filter 1 for filtering particulate matter from an air flow (abstract). The filter comprises an air filter media 3 having a top surface 7, a bottom surface 9, and a perimeter 11 (abstract). The filter media is pleated having peaks and valleys ([0023]-[0024]) and is surrounded by a frame 25 ([0025]). The air filter may include one or more reinforcing ribs 13 formed integrally with the frame 5 to provide stability to the air filter ([0025]). In an alternative embodiment, the reinforcing rib may be omitted as components of the upper and lower molds in the injection molding process, and may instead be made from cardboard, plastic, or other suitable material and positioned across the media prior to closing the molds ([0010], [0028]). The ends of the reinforcing ribs are sealed into the frame during the molding process ([0010], [0028]). As seen in Figures 1a and 4-5, the reinforcing ribs are arranged in a valley of the pleats and extend across the inflow face of the filter. That is, McClellan teaches plastic reinforcing ribs (plurality of plastic webs) that are arranged in the valleys of the filter, extend across the inflow face of the filter, and are embedded at opposing ends during into opposing inner surfaces of the frame. Further, because McClellan teaches using an injection molding process to create the frame and integrate the ribs ([0008]-[0010]), McClellan teaches the frame as a one-piece component having the reinforcing ribs (plastic webs) and embedded into the inner surfaces of the frame.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the reinforcing ribs in the valleys of the pleated filter and integrated by molding with the frame as taught by McClellan with the zigzag-folded filter medium of Stinzendoerfer for the purpose of providing stability to the air filter. In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add multiple reinforcing ribs (a plurality) for the purpose of further increasing stability.
While Stinzendoerfer discloses a lateral strip (plastic frame) connected to the housing via sealing 41 and within the open interior of the housing ([0080], Fig 6) and teaches that injection molding can be used as an alternatives to lateral strips ([0054]), Stinzendoerfer does not explicitly disclose where the circumferential outer end edges of the particle filter and the circumferential outer end edges of the first and second medial layers are embedded into plastic material of the plastic frame.
Wood discloses a filter unit comprising a filter element and an encircling peripheral encasement frame to which the filter element is sealed (abstract). The frame is moulded in situ by solidification of a liquid, solidifiable moulding composition provided around the periphery of the filter element (abstract). As seen in Figure 3, the filter element 1 is placed inside a mould 14 having a cavity 15 which is filled with a hardenable liquid composition 16 ([0036]). The liquid composition ingresses into the peripheral edge of the element 10 ([0036], Fig 3), and therefore the filter elements are considered embedded into the plastic material. Wood teaches the filter unit made this way has a number of advantages can include additional layers (“more than one plane”) ([0022]-[0027]), teaches that the two or more items may be encapsulated at the same time ([0027]), and teaches of enhancing the seal ([0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the frame made by moulding in situ on the filter element of Wood as the lateral strip seal of Stinzendoerfer (thereby having the end edges embedded in plastic material) for the purpose of encapsulating the ends of the multiple prefilter and adsorption filter layers at the same time while enhancing the seal due to the ingress of material (Wood at [0037]).
While Stinzendoerfer discloses the circumferential sealing 41 goes all the way around the lateral strip 40 and attaches the filter element 1 to the housing 50 which makes and surrounds the interior, and therefore meets the limitation of an outer surface of the plastic frame is arranged in the open interior of the housing and connected to the circumferential wall of the housing, modified Stinzendoerfer does not explicitly disclose wherein the outer surface of the plastic frame connected directly onto the circumferential wall of the housing.
Sassa discloses a filter 200 with a seal material 206 installed around a whole circumference of said filter (C5/L30-32). As seen in Figure 6, the outer surface of the filter 200 with seal member 206 is directly connected to engagement portion 2941 in a case 294 (Fig 6, C6/L11-17). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the direct connection of the outer surface of the seal member of the filter to an engagement portion in a case of Sassa with the lateral strip/frame of Stinzendoerfer modified by Wood (by having the filter touch the side walls of the housing 50) for the purpose of increasing sealability and vibration resistance (Sassa at C6/50-55). 
While Stinzendoerfer teaches a circumferential sealing, modified Stinzendoerfer does not explicitly disclose wherein the circumferential sealing is fixedly connecting, and fixedly mounting.
Kaffenberger discloses a filter arrangement for a fuel cell intake (abstract) comprising a housing 8 having a top part 9 and a bottom part 10 (plastic frame) which are made of plastic by injection molding (P7/L16-17). A filter 1 is formed from two layers of a first filter medium 2,3 and a layer of a second filter medium 4 sandwiched by the first filter media (P6/L15-18). The top part 9 and bottom part 10 have flanges 11,12 to bring the top part and bottom part into contact (P7/L17-19).  Kaffenberger teaches the flanges and the edge sections may be bonded together in an integrally bonded manner (P3/L13-14).  The connection may be integrally bonded by adhesive gluing (P3/L16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the bonding/adhesive gluing from the top and bottom parts of Kaffenberger as the circumferential sealing of modified Stinzendoerfer for the purpose of securing the filter while providing sealing. 
With regards to the limitation that the filter element is a “fuel cell filter element configured as a cathode air filter for a fuel cell system” and (claim 17) arranged in a cathode air filter for a fuel cell system, these limitations are interpreted as intended use of the filter element. Therefore, as long as the air filter of Stinzendoerfer is capable of being used as an air filter for a fuel cell, the air filter of Stinzendoerfer meets the structural limitations of the claim. The structural limitations of the claim appear to be filter elements and its components (housing, filter body, particle filter, medial layers, plastic frame); therefore, because modified Stinzendoerfer teaches or renders obvious these limitations, the combination meets all the structural limitations of the claim, and thus is capable of being used as an air filter for a fuel cell.
However, even assuming, arguendo, that Stinzendoerfer is not taken as meeting the limitations of a fuel cell filter element, consider the following: Stinzendoerfer teaches that filter removes floating particles, dusts, aerosols, and vapors from the air stream for air supplied to a driver’s cab ([0002], [0005]-[0008]). Unger (also includes Stinzendoerfer as an inventor) discloses an interior air filter 10 for a driver’s cabin (abstract), but teaches the use of the filter element for the filtration of supply air to various processes such as, for example, supply air to fuel cells, in stationary or mobile applications such as motor vehicles or aircraft, is also conceivable ([0077]).
Because Unger teaches that air filters for filtering air supplied to a driver’s cab and also be used to filter air for supplying air to fuel cells [the cathode uses air], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the air filter of Stinzendoerfer to supply air to a cathode of a fuel cell system.
Regarding claims 4-5 and 26, modified Stinzendoerfer discloses all of the claim limitations as set forth above. Stinzendoerfer teaches the connecting surface of the lateral strip/plastic frame is arranged at an outer circumference of the plastic frame (see Fig 6). Kaffenberger teaches the connection may be integrally bonded by adhesive gluing (P3/L16).
Regarding claim 9, modified Stinzendoerfer discloses all of the claim limitations as set forth above. Stinzendoerfer teaches lateral strips 12, 23, and 32 which seal the circumferential edges the prefilter layer 10, fine filter layer 30, and adsorption filter layer 20 (having the media layers), and are arranged within the lateral strip 40 (plastic frame) (see Fig 6, [0083]).
Regarding claims 10-11, modified Stinzendoerfer discloses all of the claim limitations as set forth above. The adsorption filter comprises activated carbon (abstract) and can be fixed in an open-pore foam with pourable activated carbon and made of a reticulated foams including polyurethane, an adhesive ([0023]). Further, with regards to the polyurethane adhesive being a reactive adhesive or thermoplastic adhesive, the instant specification at published paragraph [0010] identifies polyurethane as a reactive adhesive. Thus, because the combination teaches a polyurethane adhesive, the combination also teaches a reactive adhesive because the instant application teaches that polyurethane is a reactive adhesive.
Regarding claim 13, modified Stinzendoerfer discloses all of the claim limitations as set forth above. Stinzendoerfer teaches the carrier stratum 101/103 is an expanded synthetic grid or a layer of a flat material, a fleece of spunbond or meltblown polyester fibers ([0024]); thus a filter nonwoven.
Regarding claim 14, modified Stinzendoerfer discloses all of the claim limitations as set forth above. Stinzendoerfer teaches the first or second adsorption layers 102 comprises activated carbon which immediately adjoins a respective one of the carrier layers (Fig 5, [0024]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 14 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           
/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725